Citation Nr: 1812829	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-05 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran failed to appear for his February 2018 videoconference hearing.  The Veteran previously failed to report to a scheduled hearing.  In a January 2018 letter, the Veteran was informed that if he does not report to his scheduled February 2018 hearing, the Board will consider his request withdrawn.  The Veteran was also advised that with good cause, up to a week prior to his scheduled hearing, he could submit a request to reschedule his hearing date; or, following his failure to report, he can submit a motion to reschedule the hearing within 15 days of his scheduled hearing.  In this case, the Veteran did not request to reschedule his hearing and it has been over 15 days since his scheduled hearing date.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (2017).


FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran's bilateral hearing loss is related to a disease or injury incurred in or aggravated by active service.

2.  The evidence is against a finding that the Veteran's tinnitus is related to a disease or injury incurred in or aggravated by active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

2.  The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Legal Principles and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 264 (2015) ("By internal agency materials, the Secretary has made clear that sensorineural hearing loss is considered subject to § 3.309(a) as an '[o]rganic disease[] of the nervous system.'"); 38 C.F.R. § 3.309(a) (2017) ("Chronic diseases. . . . Other organic diseases of the nervous system.").

Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease such as sensorineural hearing loss is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).

B. Analysis

The Veteran contends that when he first enlisted in to the service and prior to his assignment as a legal clerk, he spent a lot of time at the rifle range and believes that his hearing loss and tinnitus developed as a result of loud noise exposure.  In this regard, his DD-214 indicates that during his active duty he served as an administrative clerk.

With regard to the first element of service connection, the existence of a present disability, the Board finds that based on the evidence of record, the Veteran has current bilateral hearing loss and tinnitus.

In a March 2013 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ), an audiogram showed puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
30
30
LEFT
15
10
10
30
40

On Maryland CNC word list speech discrimination test, the Veteran measured 98 percent speech discrimination in his right ear and 100 percent in his left ear.  

Applying the results of this examination to 38 C.F.R. § 3.385, the Veteran's right ear does not meet the requirements for impaired hearing under VA regulations.  Here, in terms of the Veteran's right ear, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is not 40 decibels or greater; nor are at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz (Hz) 26 decibels or greater.  Thus, the criteria for hearing impairment for the right ear have not been satisfied. 

However, the Board notes that the Veteran submitted additional audiometric reports from Ear, Nose, & Throat (ENT) Clinics of San Antonio.  In the December 2013 audiometric report, the examiner noted mild symmetric hearing loss.  And in the January audiometric report, the Veteran's right ear auditory threshold at 4000 hertz was noted equal to 40 decibels.  Thus, the Board finds that the Veteran's right ear hearing loss meets the criteria for impaired hearing under VA regulations. 

Next, in terms of the Veteran's left ear, the Board notes that the Veteran does meet the requirement for impaired hearing under VA regulations.  Here, in terms of the Veteran's left ear, an auditory threshold at 4000 hertz is equal to 40 decibels.  Thus, the Board finds that the Veteran's left ear hearing loss meets the criteria for impaired hearing under VA regulations.

Lastly, in terms of the Veteran's tinnitus, the March 2013 VA examiner noted that the Veteran has tinnitus.  Thus, the Veteran has established a current disability for his tinnitus claim.

Although the Veteran has established that he has bilateral hearing loss and tinnitus, the evidence of record does not establish that he had an in-service occurrence.  Furthermore, assuming arguendo that there was as in-service occurrence, there is no evidence to link the Veteran's bilateral hearing loss or tinnitus to his active service.

The Veteran's entrance examination report dated November 2, 1973, and separation examination report dated August 4, 1971, reveal that the Veteran had normal hearing at entrance to, and separation from service.  Additionally, his service treatment records (STRs) are silent for any complaints, treatment, or diagnosis of hearing loss or tinnitus during service.



Notably, the March 2013 VA examiner opined that the Veteran's hearing loss was less likely than not related to his service.  The VA examiner noted that the Veteran's enlistment hearing tests and separation hearing tests showed normal hearing frequencies bilaterally and there was no evidence of any hearing loss in the Veteran's service treatment records (STRs).  Significantly, the VA examiner noted that the Veteran likely had subsequent occupational noise exposure after his service due to his employment as a state policeman for 28 years.  

In terms of the Veteran's tinnitus, the March 2013 VA examiner opined that it was less likely than not that the Veteran's tinnitus is related to service.  He arrived at this conclusion, based on the Veteran's report that the onset of his tinnitus began five to six years ago, which was over thirty years after the Veteran's separation from service.  He also noted based on his review of the Veteran's STR's, that the Veteran's hearing was normal bilaterally.  

In an October 2013 office visit at Century Regional Health Center at Bulverde, the Veteran reported that his hearing loss occurs more in the left ear than his right ear.  The Veteran reported that quality of hearing is muffled and frequency is intermittent.  The Veteran reported years of shooting firearms with recently diminished hearing loss and ringing.

In a December 2013 medical record from ENT Clinics of San Antonio, the Veteran was seen as a new patient.  He reported that his hearing loss began gradually years ago and may be related to noise exposure.  The Veteran reported the noise exposure was secondary to shooting, which occurred over the last 30 years.  The Veteran reported that he goes to the shooting range two to three times a year and would spend most of his time at the shooting range.  

Based on the forgoing, the Board finds that there is no evidence of any in-service occurrence related to hearing loss or tinnitus.  Notably, the STRs are silent to any complaints, treatment, or diagnosis of hearing loss or tinnitus.  Significantly, in the October 2013 office visit, the Veteran reported that the onset of his hearing loss and tinnitus was recent.  Again, the Board points out that the Veteran was separated from service in 1973.  Subsequently, he served as a policeman for 28 years, which as the March 2013 VA examiner noted, likely had some occupational noise exposure.  Given the examiner's finding that his occupational noise exposure was due in part to his career as a policeman and where the Veteran reported that he frequently went to the shooting range, about two to three times a year during the past 30 years, this evidence does not demonstrate that his hearing loss or tinnitus was caused by in-service noise exposure . 

Consequently, as there is no in-service occurrence related to hearing loss or tinnitus, and no link between the Veteran's bilateral hearing loss and tinnitus with the Veteran's service; thus, the second and third element for service connection for bilateral hearing loss or tinnitus have not been established.  

Moreover, the record does not show that the Veteran's sensorineural hearing loss or tinnitus manifested to a compensable degree within one year of his discharge from service.  In fact, it was not until the March 2013 VA examination in which the left hearing loss and tinnitus were noted.  Indeed, it was not until January 2014, in which the Veteran's right ear hearing loss was noted.  Thus, the Veteran's bilateral hearing loss and tinnitus are not presumed to have been incurred in service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Also, as sensorineural hearing loss and tinnitus were not noted in service, evidence by chronicity or by continuity of symptomatology cannot be established.  See 38 C.F.R. § 3.303 (b).

In addition to the objective medical evidence, the Board has reviewed the lay statements submitted in this claim.  During the course of the appeal, the Veteran has chronicled the difficulties that he has had with his hearing loss and tinnitus.  To the extent the Veteran has offered his opinion that his current hearing loss and tinnitus are related to service, this statement appears to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, while laypersons are competent to report general symptoms such as hearing loss, the specific medical opinions from the March 2013 VA examiner and other medical evidence are more probative of the etiology of the Veteran's hearing loss and tinnitus.  Significantly, there is no contrary medical opinion. 

Therefore, the Veteran's claim for bilateral hearing loss and tinnitus are denied.  In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


